   Case 19-02033-VFP           Doc 48
                            Filed 06/25/20 Entered 06/29/20 01:32:09                         Desc Main
                            Document     Page 1 of 2
     UNITED STATES BANKRUPTCY COURT
     DISTRICT OF NEW JERSEY
     Caption in Compliance with D.N.J. LBR 9004-1(b)

     RABINOWITZ, LUBETKIN & TULLY, LLC
     293 Eisenhower Parkway, Suite 100
     Livingston, New Jersey NJ 07039                                 Order Filed on June 25, 2020
                                                                     by Clerk
     (973) 597-9100                                                  U.S. Bankruptcy Court
     Jonathan I. Rabinowitz                                          District of New Jersey
     John J. Harmon
     Counsel for Jeffrey A. Lester, Chapter 7 Trustee
     In re:                                                       Case No. 19-13273 (VFP)

                                                                  Chapter 7
     IMMUNE PHARMACEUTICALS, INC., et al.,
                                                                  (Jointly Administered
                                           Debtors.
                                                                  Hon. Vincent F. Papalia
     IMMUNE PHARMACEUTICALS, INC.; IMMUNE
     PHARMACEUTICALS, LTD.; CYTOVIA, INC.;
     IMMUNE ONCOLOGY PHARMACEUTICALS, INC.;                       Adv. Proc. No.: 19-02033
     MAXIM PHARMACEUTICALS, INC.; IMMUNE
     PHARMACEUTICALS USA CORP.; and THE
     OFFICIAL COMMITTEE OF UNSECURED                              Hearing Date and Time:
     CREDITORS OF IMMUNE PHARMACEUTICALS,                         June 1, 2020 at 10:00 a.m.
     INC., et al.,

                             Plaintiffs,

     v.

     DISCOVER GROWTH FUND, LLC,

                              Defendant.
   ORDER SUBSTITUTING TRUSTEE FOR DEBTORS AND COMMITTEE AS PLAINTIFF
                                         PURSUANT TO F.R.B.P. 7025
              The relief set forth on the following page, numbered two (2), is hereby ORDERED.




DATED JULY 25, 2020
Case 19-02033-VFP         Doc 48     Filed 06/25/20 Entered 06/29/20 01:32:09        Desc Main
                                     Document     Page 2 of 2



         THIS MATTER having been opened to the Court by Jeffrey A. Lester, Chapter 7

Trustee (the “Trustee”) for Immune Pharmaceuticals, Inc., et al. (the “Debtors”), by and through

the Trustee’s duly retained counsel, Rabinowitz, Lubetkin & Tully, LLC, upon the filing of a

motion for an Order substituting the Trustee for the Debtors and the Official Committee of

Unsecured Creditors of Immune Pharmaceuticals, Inc., et al. (the “Committee”) as the Plaintiff

in the above-captioned Adversary Proceeding (the “Adversary Proceeding”), pursuant to

F.R.B.P. 7025; and good and sufficient notice of the Motion having been provided; and the Court

having considered the Motion and any opposition thereto; and the Court having found good and

sufficient cause exists for the making and entry of the within Order;

         It is ORDERED that:

         1.     The Trustee’s Motion be and hereby is granted.

         2.     The Trustee is hereby substituted for the Debtors and the Committee as the

 Plaintiff in the Adversary Proceeding.

         3.     The caption of the Adversary Proceeding is hereby modified to reflect the

 substitution as set forth hereinafter:

In re:
                                                     Case No. 19-13273 (VFP)
IMMUNE PHARMACEUTICALS, INC., et al.,
                                                     Chapter 7
                          Debtors.                   (Jointly Administered)
JEFFREY A. LESTER, CHAPTER 7 TRUSTEE
FOR IMMUNE PHARMACEUTICALS, INC.,                    Adv. Proc. No.: 19-02033
et al.,

                        Plaintiff,

v.

DISCOVER GROWTH FUND, LLC,

                        Defendant.
